Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21   Page 1 of 25 PageID 6




                    Exhibit A
             Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                               Page 2 of 25 PageID 7




                                                                                                                        A3M / ALL
                                                                                                     Transmittal Number: 22686170
Notice of Service of Process                                                                            Date Processed: 02/01/2021

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215-2410

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Mutual Insurance Company
                                              Entity ID Number 3277054
Entity Served:                                Nationwide Mutual Insurance Company
Title of Action:                              Richard Kim d/b/a Centre Cleaners vs. Nationwide Mutual Insurance Company
Matter Name/ID:                               Richard Kim d/b/a Centre Cleaners vs. Nationwide Mutual Insurance Company
                                              (10910922)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Dallas County District Court, TX
Case/Reference No:                            DC-20-18905
Jurisdiction Served:                          Texas
Date Served on CSC:                           01/29/2021
Answer or Appearance Due:                     15 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           McClenny Moseley & Associates, PLLC
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                             Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                       Page 3 of 25 PageID 8



    FORM NO. 353-3 - CITATION                                                                                                CERTIFIED MAIL
    THE STATE OF TEXAS                                                                                                         CITATION

    To:      NATIONWIDE MUTUAL INSURANCE COMPANY
                                                                                                                              DC-20-18905
             SERVING REGISTERED AGENT CORPORATION SERVICE COMPANY
             211 EAST 7TH ST. STE. 620
             AUSTIN, TX 78701
                                                                                                                                RICHARD KIM
                                                                                                                                       vs.
    GREETINGS:                                                                                                        NATIONWIDE MUTUAL INSURANCE
    You have been sued. You may employ an attorney. If you or your attorney do not file a written                              COMPANY
    answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
    expiration of twenty days after you were served this citation and petition, a default judgment may be
    taken against you. In addition to filing a written answer with the clerk, you may be required to make initial               ISSUED THIS
    disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days         25th day of January, 2021
    after you file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be
r
    addressed to the clerk of the 162nd District Court at 600 Commerce Street, Ste. 101, Dallas, Texas
s   75202.                                                                                                                   FELICIA PITRE
                                                                                                                           Clerk District Courts,
    Said Plaintiff being RICHARD KIM DB/A CENTRE CLEANERS                                                                  Dallas County, Texas

    Filed in said Court 22nd day of December, 2020 against
                                                                                                                    By: IRASEMA SUTHERLAND, Deputy
    NATIONWIDE MUTUAL INSURANCE COMPANY
                                                                                                                           Attorney for Plaintiff
    For Suit, said suit being numbered DC-20-18905, the nature of which demand is as follows:                               SEAN M. PATTERSON
    Suit on CNTR CNSMR COM DEBT etc. as shown on said petition, REQUEST FOR DISCLOSURE,                                     516 HEIGHTS BLVD.
    PRODUCTION AND INTERROGATORIES, a copy of which accompanies this citation. If this                                      HOUSTON, TX 77007
    citation is not served, it shall be returned unexecuted.                                                                    713-334-6121
                                                                                                                             sean(a),mma-pllc.com
    WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.
    Given under my hand and the Seal of said Court at office this 25th day of January, 0T-1 .~
    ATTEST: FELICIA PITRE, Clerk of the District Courts of Dal s, ounty, Tex
                                                                                     J~          ~~C•
                            B                           —             !     Depu     ®      ~ ' ~`
                                     I `         SUTHERLAND
                                                                                                        v~
                                                                                               8
                               Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                                       Page 4 of 25 PageID 9




                                                                         OFFICER'S RETURN
Case No. : DC-20-18905

Court No.162nd District Court

Style: RICHARD KIM

vs.

NATIONWIDE MUTUAL INSURANCE COMPANY

Came to hand on the                         day of                        20             at                 o'clock          M. Executed at

within the County of                                    at                 o'clock             M. on the                    day of

20                     , by delivering to the within named



each in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was               miles and my fees are as follows: To certify which witness my hand.

                                For serving Citation         $

                               For mileage                   $                                of                       County,

                               For Notary                    $                                By                                               Deputy

                                                                 (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said                                      before me this                day of                            20

to certify which witness my hand and seal of off'ice.


                                                                                              Notary Public                                   County
                                                    1       s,~                                                            FILED
                                                                                                              12/22/2020 3:20 PM
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                            Page 5 of 25 PageID 10               FELICIA PITRE
                                                                                                               DISTRICT CLERK
                                                                                                             DALLAS CO., TEXAS
                                                                                                     JAVIER HERNANDEZ DEPUTY
                                                  DC-20-18905
                               CAUSE NO.

RICHARD KIM D/B/A CENTRE                                §               iN THE DISTRICT COURT
CLEANERS                                                §
                                                        §
                 Plaintii4`'                            §
                                                        §               DALLAS COUNTY, TEXAS
V.                                                      §
                                                        §               162ND
                                                        §
                                                                                JUDiCiAL DiSTRiCT
NATIONWIDE MUTUAL INSURANCE                             §
COMPANY                                                 §

                   Defendant


     PLAINTIFF RICHARD KIM D/B/A CENTRE CLEANERS' ORIGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Richard Kim d/b/a Centre Cleaners, (hereinafter referred to as "Plaintiff'),


complaining of Nationwide Mutual Insurance Company, (hereinafter referred to as "Defendant") and for cause


of action would respectfiilly show unto this Honorable Court and Jury as follows:


                                    DISCOVERY CONTROL PLAN

1. Plaintifif intends for discovery to be conducted under Level 3 of Texas Rule of Civil Procedure 190.4 and


     aftirmatively pleads that this suit is not governed by the expedited-actions process of Texas Rule of Civil


     Procediu-e 169 becanse Plaintiff seeks monetaiy reliefi of over S100,000.00.


                                                   PARTIES

2. Plaintiff is an individual residing in Dallas County, Texas.


3, Nationwide Mtitual Insurance Company is a foreibn insurance company engabinb in the business of

     insurance in the State of Texas. Defendant may be served with process by servinb its registered agent of



PlaintiJJ'Richard Kiin cl/b/n Cetitre Clecri7ers' Originrr! Petitior?                                   Page I 1
  Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                             Page 6 of 25 PageID 11



     service, Corporation Service Company located at the following address: 211 East 7''' Street, Sttite 620,


     Austin, Texas 78701-3218.


                                               JURISDICTION

4. The Cow-t has jurisdiction over this cause of action because the amount in controversy is within the


     jurisdictional limits of the Court.


5. The Cotu-t has jurisdiction over Defendant Nationwide Mtttual Insurance Company because Defendant is


     a foreibn insurance company that enba;es in the bnsiness of insw-ance in the State of Texas and Plaintiff's


     causes of action arise out ofi Defendant's business activities in the State ofTexas. Specifically, Nationwide


     Mutriial Insurance Conipany soubht out and marketed for insnrance in Texas and has "purposefiilly


     availed" itself of the privilege of conductinb activities in Texas. Kelly v: General InteriO- Constr., Inc.,


     301 S.W.3d 653, 660-61 (Tex. 2010).


                                                    VENUE

6. Venue is proper in Dallas County, Texas, because the Property is situated in Dallas County, Texas. TEX.


     CIV. PRAC. & REM. CODE § 15.032.


                                                     FACTS

7.   Plaintiffpw-chased a policy fi-om DefendantNationwide Mirtual Insurance Company, (hereinafter referred


     to as "the Policy"), which was in effect at the time of loss.


8. The Policy was pui-chased to insure Plaintift's property, (Ihereinafter referred to as "the Property"), which


     is located at 200 East 6"' Street, Irving, Texas 75060.


9.   Defendant Nationwide Muttial Insw-ance Company and/or its agent sold the Policy insnring the Property


     to Plaintiff.


PlaintiJJ'Richard Kina d/b/a Centre Clectnens' O-igiriai Petitiorl                                       Page 1 2
  Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                            Page 7 of 25 PageID 12



] 0. Plaintiff is a"consurnei" as defined under the Texas Deceptive Trade Practices Act ("DTPA") becanse it


    is an individtial who songht or acqnired by ptu-chase or lease, boods or services, for commercial, personal


    or honsehold use.


11. On or about April 19, 2020, Plaintiff experienced a severe weather-related event which cansed stibstantial


    datnage to the Properties and stnroundinc homes and businesses in the area. The Property's damaae


    constittites a covered loss under the Policy issued by Defendant Nationwide Mtitual Insw-ance Conipany.


12. Defendant performed an nnreasonable and insufficient investibation of the claim. Defendant failed to


    document al I the damage to the property caused by the storni in question. Although damabe was covered


    under the policy, Def:endant wrongly excluded the damage to the property, including damage to the roof.


    Defendant wrongly under-scoped the damabe to the property and did not give the fiill allowance to restoi•e


    the property to its pre-loss conditions:


13. The storm caused damage to the property's roof, exterior, and interior. The significant damage to the


    property required fiill replacement of the damage items. Defendant intentionally did not properly inspect


    and failed to give an allowance to repair all the damage caused by the storili. Defendant failed to document


    damage caused by the storm in question and wron;ly excluded damage that was covered under the policy.


14. Defendant Nationwide Mutual lnsurance Conipany wrongfiilly undeipaid Plaintift's claim and refiised to


    issue a fiill and fair payment for the covered loss as was ri(ghtfully owed under the Policy.


15. Specifically, Defendant, independently and throubh its assigned adjtister, intentionally and knowingly


    condncted a substandard investibation of the Property. This is evidenced by Defendant's assigned




PlaiirtiJJ'Riclam-d Kim d/b/~r Ccn1~•e Clerrners' Origi~tal Pelition                                   P1ge 1 3
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                            Page 8 of 25 PageID 13



   adjuster's estimate, which failed to include all necessary items Plaintiff is entitled to under the Policy to


    place the Property in a pre-loss condition.


16. Defendant's estiillate did not allow for adequate fiands to cover the cost of repairs and therefore arossly


    undervalued all of the damages sustained to the Property. As a result of Defendant's condtict, Plaintiffs


    claim was intentionally and knowin~ly underpaid.


17. Defendant Nationwide Mutual Insurance Coilipany failed to perfornl its contractual duties to adequately


    conlpensate Plaintiff tinder the ternls of the Policy. Specifically, Defendant refiised to pay the hill


    proceeds owed under the Policy. Due denland was made by Plaintiff for proceeds to be in an amount


    sufficient to cover the daniabed Property.


18. As a result of Defendant's wronafiil acts and onlissions, Plaintiff was forced to retain the professional


    services of McClenny Moseley & Associates, PLLC, who is i•epresenting Plaintiff with respect to these


    catises of action.


                                                  AGEIVCY

19. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foreboing


    paragraphs.


20. AII acts by Defendant Nationwide Mutual Insurance Conlpany were undertaken and completed by its


    officers, abents, servants, employees, and/or representatives. AIl such acts were either done with the ftill


    authorization or ratification of Defendant Nationwide Muthial Insiu-ance Company and/or were completed


    in its nornial and routine course and scope of enlploynlent.




P/ainliJJ'Richartl Kim tl/b/a Centre Cleaners' Origirial Petition                                       Page 1 4
  Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                           Page 9 of 25 PageID 14



21. Defendant and Defendant's assi;ned adjuster's conduct constitutes multiple violations of the Texas


    lnsu►-ance Code, Unfair Settlement Practices. TEX. INS. CODE ti 541.060(a). A11 violations under this


    subsection are made actionable by TEX. INS. CODE ti 541.151.


22. Defendant is liable for the unfair and deceptive acts of its assibned adjuster because he/she meets the


    definition of a"person" as defined by the Texas Instn'ance Code. The term "person" is defined as "any


    individual, corporation, association, partnership, reciprocal or inter insurance exchan;e, Lloyds plan,


    fraternal benetit society, or other legal entity enbabed in the business of insm'ance, including an agent,


    broker, &justeror life and health instirance counselor." TEX. INS. CODE ti541.002(2) (emphasis added);


    see also Libeity Mutual Ins. Co. u Gairison Contractois. lnc. 966 S.W.2d 482, 484 (Tex. 1998) (holdinb


    an insurance company employee to be a person for the purpose of brinbing a cause of action against theni


    under the Texas Instn'ance Code and subjecting theni to individual liability).


                                        BREACH OF CONTRACT

23. Plaintiff 1►ereby incorporates by reference all facts and circtimstances set forth under the foreboing


    paragraphs.


24. Defendant Nationwide Muttial Insw•ance Company's conduct constittttes a breach of the insurance


    contract made between Defendant Nationwide Muh►al Insurance Company and Plaintiff. According to the


    Policy, which Plaintiff purchased, Defendant Nationwide Muttial Insnrance Company had the absolute


    duty to investigate Plaintiff's dama-es, and pay Plaintiff policy benefits for the claims made due to the


    extensive stonn-related dama;es.




PlaintiJJ'Riehard Kim c!/b/rr Cen1r-e Clecrners' O~•igi~lal Pc~tition                                 Page 1 5
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                              Page 10 of 25 PageID 15



25. As a result of the stor-m-related event, Plaintiff suffered exti-eme weather related damages. Despite


    objective evidence of weather t-elated damages provided by Plaintiff and its representatives, Defendant


    Nationwide Mutual Insurance Company breached its contractual oblibations under the Policy by failing


    to pay Plaintiff cost related benefits to properly repair the Property, as well as for related losses associated


    with the subject loss event.. As a result of this breach, Plaintiff has suffered additional actnal and


    consequential damabes.


         VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

26. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foreboinb


    para~raphs.
                               r

27. Defendant and/or its assigned adjuster en;abed in false, misleading, or deceptive acts or practices that


    constithrte violations of the Texas Deceptive Trade Practices Act ("DTPA"), which is codified in the Texas


    Business and Commerce Code (`°TEX. BUS. & COM. CODE"), including but not limited to:


                  A. Usin~ or employinb an act or practice in violation of the Texas Insurance Code (5


                      17.50(a)(4));


                  B. Unreasonably delaying the investigation, adjustment, settlement offer and prompt


                      resolution of Plaintiff's claim (TEX. INS. CODE § 541.060(a)(2)-(5));


                  C. Failure to properly investibate Plaintift's claim (ti 541.060(7)); and/or


                  D. Hirinb and relyin; upon a biased adjuster, in this case Defendant's assigned adjuster, to


                      obtain a favorable, results-oriented report, and to assist Defendant in severel.y




Plainti/J~Richarc! Kim d/b/a Centr-e Cle~mers' Original Pc~titior~                                         Pa~e 1 6
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                            Page 11 of 25 PageID 16



                     nnderpaying and/or denying Plaintiffi's damage claim (TEX. BUS. & COM. CODE 5


                     17.46(31)).


28. By Defendant Nationwide Mutual Insurance Company representinb that they would pay the entire amount


    needed by Plaintiffi to repair the damages catised by the weather-related event and then not doing so,


    Defendant has violated 5 ti 17.46 (b)(5), (7), (12).


29. Defendant Nationwide Mutual Insurance Company has breached an express warranty that the damabe


    caused by the stoim-related event wotild be covered tinder Policy. This breach entitles Plaintiff to recover


    under S 5 17.46 (b) (12), (20); 17.50 (a)(2).


30. Defendant Nationwide Mutual Insurance Company's actions, as described herein, are unconscionable in


    that Defendant took advantabe of Plaintiff s lack of knowledge, ability, and experience to a grossly unfair


    debree.   Therefore, Defendant's unconscionable conduct ;ives Plaintiff the ribht to relief under 5


    17.50(a)(3).


31. Defendant Nationwide Muttial lnstn-ance Company's conduct, acts, omissions, and failures, as described


    in this Original Petition, are nnfair practices in the bnsiness of insurance and are in violation of 5 17.50




32. Plaintiff is a consumer, as detined under the DTPA, and relied tipon these false, misleading, and/or


    deceptive acts and/or practices, made by Defendant Nationwide Mutual Instirance Company, to its


    detriment. As a direct and proximate result of Defendant's collective acts and condtict. Plaintiff has been


    dama~ed in an amonnt in excess of the mininnim jurisdictional limits of this Court, for which Plaintiff




PlaintiJJ'Richm•d Kim d/b/~i Cei~tre C(emaers' Original Petitior~                                      Pa~e 1 7
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                                    Page 12 of 25 PageID 17



    now sties. All of the aforementioned acts, omissions, and failures of.Defendant are a prodncing canse of


    Plaintift's damabes which are described in this Ori~inal Petition.


33. Because Defendant's collective actions and conduct were conunitted knowinbly and intentionally, in


    addition to all damabes described herein, Plaintiff is entitled to recover mental anbuish damages and


    additional penalty damabes, in an amonnt not to exceed three times such actual dama;es. 5 17.50(b)(1).


34. As a result of Defendant's unconscionable, misleadinb, and deceptive actions and conduct, Plaintiff has


    been forced to retain the legal services of the undersibned attorneys to protect and pursue these claims on


    its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and necessaiy attorney's


    fees as pei-mitted under 5 17.50(d), as well as any other such damabes to which Plaintiff may show itselfi


    to be justly entitled by law and in equity.


                            dIOLATIONS OF THE TEXAS INSURANCE CODE

35. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the foreboin;


     paragraphs.


36. Defendant and/or its assianed adjuster's actions constihite violations of the Texas Insw-ance Code ("TEX.


     INS. CODE"), Chapters 541 and 542, including but not limited to:


                     A. Misrepresenting to Plaintiff pertinent fiacts or policy provisions relating to the covet-age


                           at isstie (TEX. INS. CODE j 541.060(a)(1));


                     B. Failin; to attempt, in good faith, to effectuate a prompt, fair and equitable settlement of


                           a claini with t-espect to which the insui-er's liability has become reasonably clear (§


                           541.060(a)(2)(A));




PICl1l11(~~ RlCI1CUYi✓ K1117 CflblC! CL:17/1'E CIBQI7L'1'S '   Origincr! Peliliora                         1'age 1 8
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                            Page 13 of 25 PageID 18



                C. Refiising, to pay a claiiri without conducting a reasonable investigation with respect to


                     the claiin (ti 541.060(a)(7));


                 D. Forcing Plaintififs to tile suit to recover amounts due under the policy by refiisin~ to pay


                     all benefits due (5 542.003(b)(5));


                 E. En~a~in~ in false, misleading, and deceptive acts or practices under the DTPA


                     (ti 541.151(2));


37. By its acts, omissions, faihu-es and conduct, Defendant Nationwide Muthial Insw-ance Company has


   engabed in unfair and deceptive acts and practices in the business of insurance. Plaintiff, the insw-ed and


   beneficiary, has a valid claim as a result of its detrimental reliance upon Defendant Nationwide Mutual


    Instn-ance Company's unfair or deceptive acts or practices. ti 541.151(2).


38. Defendant's aforementioned conduct compelled Plaintiff to initiate this lawsuit to recover amounts due


   under the Policy, by offering snbstantially less than the amonnt ultimately recovered. Defendant refiised


    to offer more than the ~rossly undervalued estimates prepared by Defendant Nationwide Muthial Insurance


    Company and/or Defendant's assi~ned adjuster, despite knowing the actual dairia~es were niuch greater


    than what was offered. Defendant's continued refiisal to offer compelled Plaintiffto file suit. § 542.003(5).


39. Since a violation of the Texas Insurance Code is a direct violation of the DTPA, and because Defendant


    Nationwide Mutual Insurance Company's actions and conduct were conimitted knowinbly and


    intentionally, Plaintiff is entitled to recover, in addition to all damabes described herein, mental anbuish


    dama~es and additional penalty damages, in an amonnt not to exceed three times the amount of actnal




PlairltiJJ'Richm•d Ki~~~ d/b/ct Ce~ih-e Cleaners' Original Petitiort                                    Pa~e 1 9
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                            Page 14 of 25 PageID 19



    damages, for Defendant havinb knowinbly, intentionally and/or negligently committed said actions and


   conduct. § 541.152.


40. As a result of Defendant Nationwide Mutnal Instu-ance Company's unfair and deceptive actions and


    condtict, Plaintiff has been forced to retain the legal services of the undersi;ned attorneys to protect and


    pursue these clainis on its behalf. Accordin~ly, Plaintiff also seeks to recover its costs and reasonable and


    necessary attoi7iey's fees as permitted tinder TEX. BUS. & COM. CODE § 17.50(d) or TEX. INS. CODE


    5 541.152 and any other stzch damages to which Plaintiff may show itselfjustly entitled by law and in


    equrty.


                            BREACH OF THE COMMON LAW DUTY
                              OF GOOD FAITH & FAIR DEALING
                                          l
41. Plaintif.f hereby incorporates by reference all facts and circumstances in the foreboing para~raphs.


42. From and afiter the time Plaintift's claim was presented to Defendant Nationwide Mutual Insw-ance


    COillpany, the liability of Defendant to pay the full claim in accordance with the terms of the Policy was


    inore than reasonably clear. However, Defendant has refnsed to pay Plaintiff in fiill, despite there beinb


    no basis whatsoever on which a reasonable instn-ance company would have relied on to deny fiill payinent.


    Defendant's conduct constittites a breach of the comnion law duty of good fiaith and fair dealinb. See Viles


    v. Seciirity Nationa/ Ins. Co.. 788 S. W.2d 556, 567 (Tex. 1990) (lholdinb that an insurer has a duty to its


    insureds to "investi;ate claims thoroughly and in bood faith" and an insurer can only deny a claim after a


    thorough investibation shows that there is a reasonable basis to deny that claim).


43. For.the breach ofthe conunon law duty of ~ood faith and fair dealinb, Plaintiff is entitled to compensatoiy


    damages, including all forms of loss resulting from Defendant's bi-each of the duty, such additional costs,


PlaintiJJ'Richard Kim cl/b/ca Centre Cle~mens' Origirra! Petition                                      Pa~e ~ 10
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                              Page 15 of 25 PageID 20



    economic hardship, losses due to nonpayment of the amount owed to Plaintiff, and/or exemplary damabes


    for emotional distress.


                                               KNOWLEDGE

44. Each of the acts described above, tobether and sinbularly, were done "knowingly" and "intentionally," as


    the terms are used in the Texas Insurance Code, and were a producing cause of Plaintiffs damages


    described herein.


                                                  DAMAGES

45. Plaintiff will show that all of the aforementioned acts, taken tobether or sin;ularly, constittite the


    producin; causes of the damages sustained by Plaintiff.


46. For breach of contract, Plaintiff is entitled to reaain the benefit of Plaintitt's barbain, wlhich is the amount


    of Plaintift s claim, tobether with attorney's fees.


47. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled to


    actual damages, which include the loss ofi the benetit that should have been paid pursuant to the Policy,


    court costs and attorney's fees. Fot- knowing conduct of the acts complained of, Plaintiff asks for three


    times Plaintift's actnal damages. TEX. INS. CODE ti 541.152.


48. For noncompliance with Texas lnsurance Code, Prompt Payment of Claims, Plaintiff is entitled to the


    amount of Plaintift's claim, interest on the claim at the rate of eighteen (18) percent per year, togetlher


    with attoiyiey's fees. ti 542.060.


49. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory


    damabes, including all forms of loss resulting fl-om the insm-er's breach of dnty, stich as additional costs,




Plaintijf'Riehm-d Kim cl/b/a Cerltre C/ermers' Origina! Petition                                          Page I I 1
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                            Page 16 of 25 PageID 21



    economic hardship, losses due to nonpayment of the aniount the insurer owed, and/or exeinplary damages


    for emotional distress.


50. For the prosecution and collection of this claim, Plaintiff has been compelled to enba;e the services of the


    law firni wlhose name is subscribed to this pleadinb. Therefore, Plaintiff is entitled to recover a stim for


    the reasonable and necessary services of Plaintiffs attorneys in the preparation and trial of this action,


    includina any appeals to the Coiirt of Appeals and/or the Supreme Court of Texas.


51. Defendant's acts have been the producinb and/or proximate cause of damabe to Plaintiff, and Plaintiff


    seeks an amount in excess of the minimum jurisdictional limits of this Court.


52. More specifically, Plaintiff seeks monetaiy relief, including damabes of any kind, penalties, costs,


    expenses, pre judgment interest, and attorney's fees, (in excess of $200,000.00 but less than


    $1,000,000.00/ in excess of $1,000,000.00).


                              ADDITIONAL DAMAGES & PENALTIES

53. Defendant's conduct was committed knowingly and intentionally. Accordinbly, Defendant is liable for


    additional damages under the DTPA, TEX. BUS. & COM. CODE ti 17.50(b)(1), as well as all operative


    provisions of the Texas Insnrance Code. Plaintiff is clearly entitled to the 18% dama~es allowed nnder


    TEX. INS. CODE 5.542.060.


                                           ATTORNEY'S FEES

54. In addition, Plaintiff is entitled to all reasonable and necessary attorney's fees pw-suant to the Texas


    lnsw-ance Cod'e, DTPA, and TEX. CIV. PRAC. & REM. CODE ti§ 38.001-.005.




Plainti/J'Rich~rrcl Kim d/b/~t Centre Clecar~e~s' Original Petitior2                                  Patie 1 12
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                              Page 17 of 25 PageID 22




                                                ,dURY DEMAND

55. Plaintif.f demands a jury trial, consisting of citizens residing in Dallas County, Texas, and tenders the


    appropriate fee with this Oribinal Petition.


                                                  DISCOVERY

56. Texas Rule of Civil Procedure 47 has been niet in this petition. As such, Plaintiff requests that Defendant


    respond to the Requests for Disclosure, Requests for Production and lnterro;atories contained herein:


                                    I. REQUESTS FOR DISCLOSURE

    1.   Pursuant to the Texas Rules of Civil Procedure, Plaintiff request that Defendant Nationwide Mutual


         lnsurance Company, disclose all information and/or material as required by Rule 194.2, para;raphs


         (a) through (1), and to do so within 50 days of this request.


                                   II. REQUESTS FOR PRODUCTION

    1. Please produce Nationwide Mutual Insurance Company's complete claim files from the home,


         re;ional and local oftices, as well as third party adjusters/adjusting f►rms regarding the subject claim,


         includin~ copies of the file jackets, "field" files and notes, and drafts of documents contained in the


         file for the premises relating to or arising out of Plaintiff s underlyinb claim.


    2.   Please produce the underwritinb tiles referrin` or relating in any way to the policy at issue in this


         action, includinb the file folders in which the underwriting docu►nents are kept and drafts of all


         documents in the tile.




Plai~►liJJ'Rich~~r~/ KiiJ► d/b/~r Ce~rlre Cleane~•s' Original Petiliora                                 Pal e ~ 13
Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                               Page 18 of 25 PageID 23



   3.    Please produce a certitied copy of the insurance policy pertaining to the claii7i made suvject of this


         lawsuit, including all underwriting tiles and insurance applications sent on behalf of Plaintiff in its


         attempt to secure insurance on the Property, which is the subject of this suit.


   4.    Please produce the electronic diary, includinb the electronic and paper notes made by Nationwide


         Mutual Insurance Company's claims personnel, contractors, and third party adjusters/adjusting tinns


         relatin(y to the Plaintiffs claim.


    5.   Please produce all emails and other forms of communication by and between all parties in this matter


         relatin; to the underlyin~ event, claim or the Property, which is the subject of this suit.


    6.   Please produce the adjnsting reports, estimates and appraisals prepared concernin~ Plaintiffs


         underlying claim.


    7.   Please produce the tiel.d notes, nieasurements and file maintained by the adjuster(s) and engineers


         who ph.ysically inspected the Property, which is the subject of this suit.


    8. Please produce the emails, instant messabes and internal correspondence pertaining to Plaintiffs


         underlying claiin.


    9.   Please produce the videotapes, photographs and recordinbs of Plaintiff or Plaintiffs home, regardless


         of whether Nationwide Mutual Insurance Company intends to otfer these items into evidence at trial.


    10. Please produce all conimunications, coI7-espondence, documents and eniails between any and all


         assigned adjusters and/or agents and the Plaintiff, not limited to physical or audio recordings of all


         conversations between Plaintiff and any and all assibned adjtisters and/or agents.




PlaintiJJ'Rich~rrt! Kin~ d/b/a Centre C/e~~ne~•s ' Origina! Petition                                   Pa~e 1 14
Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                               Page 19 of 25 PageID 24



   1 1. .Please prodnce all attdio recordings or transcripts of conversations, calls, text, einail or any other data


        sent to and fi-om Plaintiff by any and all assibned adjusters and/or agents after their letter of


        representation sent by cottnsel.


   12. Please provide copies of all marketinb material sent on behalf of Nationwide Muttial Insw-ance


        Conipany and/or its agents after the date of loss of the Property, which is the subject of this snit.


   13. Please provide all con-espondence between Nationwide Mutual Insurance Company and its assibned


        adjuster, and all con-espondence between Nationwide Muttial Insurance Company and its assibned


        abents, after the date of loss of the Property, which is the snbject of this suit.


                                        III. INTERROGATORIES

    l. Please identify any person Nationwide Muttial Insnrance Company expects to call to testify at the


        time of trial.


   2.   Please identify the persons involved in the investigation and handlinb of Plaintiff's claim for insurance


        benefits arising fi-om damage relating to the underlying event, claim or the Property, which is the


        subject of this suit, and include a brief description of the involvement of each person identified, their


        employer, and the date(s) of such involvement.


    3. If Nationwide       Mutnal    Insurance Company or Nationwide Mntnal                  Insurance Company's


        representatives performed any investibative steps in addition to what is reflected in the claims file,


        please generally describe those investigative steps conducted by Nationwide Mutual Instu-ance


        Company or any of Nationwide Mutual Insurance Company's representatives with respect to the facts


        stirrounding the circumstances of the subject loss. Identify the persons involved in each step.




PlaintifJ~Richrrrcl Kim d/b/~r Cenlre Cleanens' Origi~la! Petitiorr                                       Pa~e 1 15
Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                           Page 20 of 25 PageID 25



   4.    Please identity by date, anthor, and resnit the estimates, appraisals, engineering, mold and other


         reports benerated as a result of Nationwide Muttial Instirance Company's investigation.


   5.    Please state the followina concerninb notice of claim and timinb of payment:


         a.      The date and manner in which Nationwide Muttial Insurance Contpany received notice of the


                 claim;


         b.      The date and manner in which Nationwide Mutual Insw-ance Company acknowledbed receipt


                 of the claim;


         C.      The date and manner in which Nationwide Mutual Insurance Company commenced


                 investigation of the claim;


         d.      The date and manner in which Nationwide Mutual Instuance Company requested ti-om the


                 claimant all items, statements, and forms that Nationwide Muttial lnstn-ance Coinpany


                 reasonably believed, at the time, would be required fi•om the claimant pursuant to the


                 investigation; and


         e.      The date and ntanner in which Nationwide Mnhial Insurance Coinpany notitied the claimant


                 in writing of the acceptance or rejection of the claim.


    6.   Please identify by date, amount and reason, the insw-ance proceeds payments ntade by Defendant, or


         on Defendant's behalf, to the Plaintiff.


    7.   Has Plaintiffs claim for instu-ance benetits been rejected or denied'? If so, state the reasons for


         rejectin~/denying the claim.


    8.   When was the date Nationwide Mutual Instu-ance Company anticipated litigation'?




Plainti1l*Richrn•d Kim d/b/a Cerltre Clertnens' O~•i,;inal Petitior~                               Pa~;e 1 16
Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                             Page 21 of 25 PageID 26



   9.   Have any documents (including those maintained electronically) relatin~ to the investi~ation or


        handlin; of Plaintiff's claim for insurance benetits been destroyed or disposed of? If so, please


        identify what, when and why the docwnent was destroyed, and describe Nationwide Mutnal Insurance


        Company's document retention policy.


   10. Does Nationwide M►atual Insurance Company contend that the insured's premises were dama~ed by


        storni-related events and/or any excluded peril?       If so, state the general facttial basis for this


        contention.


   11. Does Nationwide Mutual Instn-ance Company contend that any act or omission by the Plaintiff voided,


        nullitied, waived or breached the insm-ance policy in any way? If so, state the beneral factual basis for


        this contention.


   12. Does Nationwide Mutual Insw-ance Company contend that the Plaintiff failed to satisfy any condition


        precedent or covenant of the Policy in any way?         If so, state the general facttial basis for this


        contention.


   13. How is the performance of the adjuster(s) involved in handlinc Plaintift s claim evaluated? State


        what perfoi7nance measures are used and describe Nationwide Muthial Instn-ance Company's bontis


        or incentive plan for adjusters.


                                              CONCLUSION

57. Plaintiff prays that judgment be entered abainst Defendant Nationwide Muttial liisurance Company and


   that Plaintiff be awarded all of its acthial damabes, consequential dama~es, prejud~nient interest, additional


   statutory damages, post jud;ment interest, reasonable and necessary attorney's fees, court costs and for




Plainti/J~Richm-d Kim d/b/a Centre Cleanei•s' Original Pelitiori                                       Pal;e 1 17
 Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                                Page 22 of 25 PageID 27



    all such other relief, general. or specific, in law or in equity, whether pled or un-pled with.in this Original


    Petition.


                                                    PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all suclh relief to which it


is due as a result of the acts of Defendant Nationwide Mutual Instn-ance Company, and for all such other relief


to which Plaintitf niay be justly and cibhtfi►Ily entitled. In addition, Plaintiff requests the award of treble


dama;es under the Texas Insurance Code, attorney's fees fior the trial and any appeal of this lawsuit, for all


costs of Court on its behalf expended, for pre judbment and post judgment interest as allowed by law, and for


any other and fuiiher relief, eitlier at law or in eduity, to which Plaintiff may sliow itself to be justly entitled.




                                                      RESPECTFULLY SUBMITTED,

                                                      ~~,S2G7,VfiPR'~L`tP~j(lYli

                                                      MCCLENNY MOSELEY & ASSOCIATES, PLLC
                                                      Jaines Al. i\IcClenny
                                                      State Bar No. 24091877
                                                      1. 7achary iMoseley
                                                      State Bar No. 24092863
                                                      Sean Patterson
                                                      State Bar No. 24f17 3546
                                                      516 Heights Boules-ard
                                                      HOuston, Texas 77007
                                                      Principal ()ftice No. (71 3) >≥4-6121
                                                      Facsimile: (71>) 322->953
                                                      f ames(c~nuna-Pll.c.com
                                                      Zach2 .-mma-Pllc.cc>m
                                                      Sean a.tnma-1211c.com
                                                      ATTORNEYS FOR PLAINTIFF




Plainti/jRiehrrr~/ Kim e1/b/a Centr~e Clc~ane~s' OriginaJ Pc~tilion                                         Pa~e I 18
     Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21              Page 23 of 25 PageID 28

                          Automated Certificate of eService
This  automated   certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Adrienne Jackson on behalf of Sean Patterson
Bar No. 24073546
Adrienne@mma-pllc.com
Envelope ID: 49179965
Status as of 12/23/2020 3:01 PM CST

Case Contacts


Name                BarNumber   Email                  TimestampSubmitted      Status

 Sean MPatterson                Sean@mma-pllc.com      12/22/2020 3:20:25 PM   SENT

 Adrienne Jackson               Adrienne@mma-pllc.com 12/22/2020 3:20:25 PM    SENT
                                                               ~

             Case 3:21-cv-00345-D Document 1-1 Filed 02/18/21                                                                                                              Page 24 of 25 PageID 29
FELICIA PITRE
DISTRICT CLERK
GEORGE L ALLEN SR COURT BLDG
600 COMMERCE ST STE 103
DALLAS, TX 75202-4689                                111111111 lHillilli                         111111H~ I I ll                  1111111 1~~ I II



                                                                              9214 8901 0661 5400 0159 0886 03
RETURN RECEIPT (ELECTRONIC)




DC-20-18905 DPROD/IS
NATIONWIDE MUTUAL INSURANCE COMPANY
REGISTERED AGENT CORPORATION SERVICE COMPANY
211 E 7TH ST STE 620
AUSTIN, TX 78701-3218




          ..................................................................................................................................................................................................................................................   ...........
                                                                                                                     CUT / FOLD HERE
                                                                                                                                                                                                                                                                Zone 3




         .............................................................................................................................................................
                                                                                                                              C-NVELOPE
                                                                                                                     CUT/FOLD HERE




                                                                                                                      CUT/FOLD HERE
1-cv-00345-D Document 1-1 Filed 02/18/21                          Page 25 of~ 25 Pa



                                                                                       ,
                  bZOZ 9Z NbfZ69ZSE0000
                                      Mtb ZO                •
                 Q9Y    O(D® ;D ZOZSL`dIZ ~              ~p~g.

                                               ~   p,e                             I
                 S3M08.t3N11d<Q3E)V1SOd-S-(1
                                                         ..~:4.

           I--           - -- - - --- -------------~-                              I
                                                                  -- ---- - -- -




  1   4f
